Case 1:21-cv-01825-RM-KMT Document 55 Filed 08/25/21 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

  Civil Action No. 21-cv-01825-RM-KMT
         Consolidated with Civil Action No. 21-cv-02167-KMT

  JEFFREY GILLES,

          Plaintiff,

  v.

  OCWEN LOAN SERVICING LLC, and
  STANDARD GUARANTY INSURANCE COMPANY,

        Defendants.
  ______________________________________________________________________________

                            ORDER TO CONSOLIDATE
  ______________________________________________________________________________

          This matter is before the Court on Defendant Standard Guaranty Insurance Company’s

  (“Standard Guaranty”) motion to consolidate related case, Jeffrey Gilles v. Standard Guaranty

  Insurance Company and PHH Mortgage Corporation d/b/a PHH Mortgage Services, Case No.

  21-cv-2167-KMT, with the above-captioned matter for all purposes, pursuant to Fed. R. Civ. P.

  42(a)(2). Defendant Ocwen Loan Servicing LLC (“Ocwen”) (whose successor is PHH Mortgage

  Corporation) does not oppose the consolidation. Plaintiff opposes consolidation of the two cases

  for purposes of trial, but does not oppose consolidation of the two cases for purposes of

  discovery and other pre-trial matters, such as determination of issues arising out of appraisal. The

  Court finds no further briefing is required before ruling. See D.C.COLO.LCivR 7.1(d) (“Nothing

  in this rule precludes a judicial officer from ruling on a motion at any time after it is filed.”).

          Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, in actions which involve

  “a common question of law or fact,” the court may consolidate actions or issue any other orders
Case 1:21-cv-01825-RM-KMT Document 55 Filed 08/25/21 USDC Colorado Page 2 of 3




  to avoid unnecessary cost or delay. Under this District’s Local Rules, “[a] motion to

  consolidate…shall be decided by the district judge to whom the lowest numbered case is

  assigned.” D.C.COLO.LCivR 42.1. Whether to consolidate is vested in the broad discretion of

  the district court. American Employers’ Ins. Co. v. King Res. Co., 545 F.2d 1265, 1269 (10th Cir.

  1976).

           Upon the Court’s review of the two actions at issue, it finds they involve common

  questions of law or fact. Specifically, although the actions apparently relate to or arise from two

  separate insurance claims they seek coverage under the same policies of insurance which

  involve, among other things, appraisal issues. Both actions arise out of the parties’ respective

  rights, duties, and obligations under the policies and the mortgage at issue. Thus consolidation of

  these two actions will promote judicial efficiency and avoid unnecessary costs and delays. See

  Breaux v. Am. Fam. Mut. Ins. Co., 220 F.R.D. 366, 367 (D. Colo. 2004) (Rule 42(a) gives “the

  court broad discretion to decide how cases on its docket are to be tried so that the business of the

  court may be dispatched with expedition and economy while providing justice to the parties.”

  (quotation marks and citation omitted)). Accordingly, the Court finds consolidation of the two

  actions for all purposes is appropriate. However, because the actions involve two separate hail

  claims, the consolidation is without prejudice to Plaintiff seeking, at a later time, a separate trial

  on the two cases. Such request may be made by motion where there is sufficient basis for

  support. It is therefore ORDERED

           (1) That Defendant Standard Guaranty’s Motion to Consolidate Related Action Pursuant

              to Fed. R. Civ. P. 42(a)(2) (ECF No. 54) is GRANTED as stated herein;

           (2) That Civil Action No. 21-cv-02167-KMT is consolidated with this action (21-cv-

              1825-RM-KMT) for all purposes;



                                                     2
Case 1:21-cv-01825-RM-KMT Document 55 Filed 08/25/21 USDC Colorado Page 3 of 3




       (3) That all papers in this consolidated action shall be filed in the lowest case number,

          No. 21-cv-01825-RM-KMT; and

       (4) That this Order shall also be filed in Civil Action No. 21-cv-02167-KMT.

       DATED this 25th day of August, 2021.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge




                                                 3
